Title: From Thomas Jefferson to William Brown, 17 March 1791
From: Jefferson, Thomas
To: Brown, William



Sir
Philadelphia Mar. 17. 1791.

Your favor of Mar. 11. was received yesterday. You will pardon me if I adhere to the price of my tobacco, because I know that I am justified in it’s quality established for at least fifty years back. You will have observed that Capt. Woodford had ensured @ £11. sterl. the hhd. so that I could have had £12. sterl. for it at the time had I sold it in Virginia; less than I could have sold it for in the country then, I cannot consent to take nor do I believe it ever sold for so little in London. The account will stand thus:

Thos. Adams in account with Th: Jefferson

                                                    Dr.       Cr.
1771. July 19. By goods as stated by
                   Mr. Brown              £25-16-4          £. s.d.
      Aug.  9. By do.     do.               4- 6-0          30-2-4
1772. Jan. 28. By do. sent by
                  Capt. Woodford                            36-1-7
      July.    To 4. hhds. tobo.
                  shipped by 
                  Woodford              @ £12     48- 0-0
1773.          To pd. W. T. Lewis by your
                  order £4-8-6 currency            3-10-10
                  Balance                         14-13-1
                                        sterl.    66-3-11 66-3-11
Balance as above                           £14-13-1
8. year’s interest as proposed by Mr. B.     5-17-4
                                            20-10-5

If you think proper to settle the matter thus I will, by return of the post which brings me your letter, send you post notes for 91. Dol. 20 cents the equivalent in our money. It is as unexpected to me that I owe a copper on this account, as to you that I do not owe the whole debt; and it is my firm expectation that the tobacco, if sold by itself, must have paid the whole debt because of it’s quality, and because no [demand, after a lapse of 18. or 19. years has ever come from Mr. Adams, Perkins Buchanan & Brown, or any person in possession of the books. If the price for the tobo. before stated does not meet your approbation, I can get from Richmond a certificate from the books of the merchant who bought the residue of my crop the same year, of the rate at which he paid me for it. This method of proving the value never occurred to me before, and will produce but a short delay. I am with great esteem Sir Your most obedt. humble servt.,

 Th: Jefferson]

